In a proceeding pursuant to Court of Claims Act § 10 (6) for leave to file a late claim, the claimant appeals from an order of the Court of Claims (Marin, J.), entered January 12, 2000, which denied the application.
Ordered that the order is affirmed, with costs.
We agree with the Court of Claims that the claim sounded in false imprisonment, and not negligence, as asserted by the claimant. Since the claimant did not commence the instant proceeding within the one-year Statute of Limitations for such a claim (see, CPLR 215 [3]), the Court of Claims properly denied the application to file a late claim (see, Court of Claims Act § 10 [6]; see also, NY Const, art III, § 19). S. Miller, J. P., McGinity, Luciano and Smith, JJ., concur.